Citation Nr: 9915366	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating for an extraschedular evaluation in 
excess of a combined 40 percent for left lower extremity 
disorders.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to October 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In June 1996, the issue of an increased evaluation for a left 
ankle disorder was before the Board, and at that time, the 
claim was remanded for additional evidentiary development.  
The additional development was to include an examination, as 
well as consideration by the RO of 38 C.F.R. §§ 4.40 and 4.45 
(1998) regarding functional loss due to the left ankle 
disorder.  Additionally, consideration was to be given to an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1998).  

The Board's current review of the claims file reflects that 
the requested examination was conducted and that 
consideration as to an extraschedular evaluation was made by 
the RO.  However, consideration under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 was not indicated upon rating 
decisions in July 1997, August 1997, and August 1998.  Other 
than a period when a temporary total rating was granted, the 
30 percent evaluation for the left ankle disorder was 
confirmed and continued.  The Board notes, however, that the 
RO, in an August 1998 rating decision, granted service 
connection for left dorsal tunnel syndrome with hypesthesia 
as secondary to the service-connected left ankle disorder and 
assigned a 10 percent rating.  This results in a combined 
disability rating of 40 percent.  Under the provisions of 
38 C.F.R. § 4.68 (the amputation rule) the combined rating 
for a disability below the knee cannot exceed the rating for 
an amputation at the elective level, which in this case is 40 
percent, were an amputation to be performed.  Additionally, 
if the 


veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).  In any event, the 
veteran cannot receive an evaluation higher than the combined 
40 percent rating for his two service-connected left lower 
extremity disorders (residuals of a left ankle fracture with 
traumatic degenerative arthritis and left dorsal tunnel 
syndrome with hypesthesia) in light of the amputation rule.  
Therefore, even though the record reflects that the RO failed 
to consider pain and functional loss as to the service-
connected left ankle disorder as requested in the 1996 remand 
decisions, (consideration which is required by the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), the issue of a 
schedular rating in excess of current combined 40 percent is 
moot and will not be addressed in this decision.  The issue 
that is the subject of the remand below is as listed on the 
title page of this decision, "Entitlement to a rating for an 
extraschedular evaluation in excess of a combined 40 percent 
for left lower extremity disorders."  


REMAND

The Board notes that the record contains a physician's 
November 1995 opinion that the medications that the veteran 
took for his chronic pain syndrome resulted in his 
unemployability.  Subsequently dated treatment records 
reflect that adjustments were made in his medications and 
that he was hospitalized in March 1997 for chronic pain 
management.  In an April 1997 statement, the veteran alleged 
that he suffered from "tarsal" tunnel syndrome, nerve damage, 
and varicose veins as a direct result of his ankle 
disability.  

Upon VA orthopedic examination in August 1998, the veteran 
reported that he had no feeling on the dorsum of the foot or 
medial site of the foot.  There was pain in the left leg, and 
he used a cane.  He had developed varicose veins 
approximately 1 or 2 years previously.  Examination of the 
left ankle showed a well-healed scar on the dorsum of the 
ankle.  There was hypesthesia on the dorsum of the foot and 
on the lateral 


aspect of the big toe.  There were bilateral varicose veins.  
The diagnoses included postoperative left ankle fracture, 
left dorsal tunnel syndrome with hypesthesia, and bilateral 
varicose veins.  It was the examiner's opinion that dorsal 
tunnel syndrome and hypesthesia of the left foot were related 
to left ankle disability.  He opined however, that varicose 
veins were due to inherent weakness and the structure of 
veins and were not related to trauma and the left ankle 
disability.  

In an August 1998 rating determination, service connection 
for left dorsal tunnel syndrome was granted and service 
connection for varicose veins was denied.  The question is 
raised, however, as to how much of the veteran's left lower 
extremity pain is due to service-connected disorders and how 
much is due to nonservice-connected disorders.  The record is 
not clear as to the etiology of the pain that the veteran is 
now suffering.  Additionally, the effects of the medications 
that he is taking to relieve his pain symptoms and how they 
affect his employability has not been addressed since the 
physician in 1995, and as indicated above, adjustments have 
been made.  Answers to these questions may or may not result 
in a favorable determination as to an extraschedular rating.  
Thus, additional development is required.  

Accordingly, the claim is REMANDED for the following:  

1. The veteran is to be afforded an 
examination by the appropriate 
specialist, and he/she is to discern the 
severity of the veteran's pain that is 
due to service-connected left lower 
extremity disorders and that that is due 
to nonservice-connected disorders to 
include varicose veins, if possible.  If 
such distinctions can not be drawn 
without resort to speculation, the 
physician should so indicate.  The 
examiner is to discuss the effects that 
the veteran's service-connected symptoms 
have on his ability to work.  

2.  Additionally, the examiner is to 
review the medications that the veteran 
is currently taking to control his 
complaints associated with his left lower 
extremity and discuss if the effects of 
the medication interfere with his ability 
to be employed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested reports and 
expressed opinions to ensure that they 
are responsive to an in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should adjudicate 
the issue of entitlement to a rating for 
an extraschedular evaluation in excess of 
a combined 40 percent for left lower 
extremity disorders.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned tot he Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










